Shareholder meeting (unaudited) The Fund held its Annual Meeting of Shareholders on January 22, 2010. The following action was taken by the shareholders: Proposal: Election of four (4) Trustees to serve for a three-year term ending at the Annual Meeting of Shareholders in 2013. The votes cast with respect to each Trustee are set forth below: THE PROPOSAL PASSED FOR ALL TRUSTEES ON JANUARY 22, 2010. TOTAL VOTES FOR TOTAL VOTES WITHHELD THE NOMINEE FROM THE NOMINEE James R. Boyle 43,805,571 1,299,553 Deborah C. Jackson 43,737,579 1,367,545 Patti McGill Peterson 43,748,697 1,356,427 Steven R. Pruchansky 43,796,053 1,309,071 The following seven Trustees of the Fund were not up for election and remain in office: James F.
